EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Sorkin on February 21, 2020.  The application has been amended as follows:
	IN THE CLAIMS:
Claim 21 has been cancelled.
In claim 23, line 1, the recitation “as set forth in clam 21” has been replaced with - - as set forth in claim 1 - -.
In claim 24, line 1, the recitation “as set forth in claim 22” has been replaced with - - as set forth in claim 19 - -.
REASONS FOR ALLOWANCE
Claims 1, 5-16, 18-19, and 23-24 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a remote control assembly for transmitting motion along a path, said remote control assembly comprising: a sheath having a longitudinal axis along a length thereof and defining an interior; a core element disposed and moveable along said axis within said interior and extending along said length for transmitting motion along the path; a liner disposed within said interior and coupled to said sheath and surrounding said core element along said length while permitting movement of said core element along said axis relative to said liner, said liner including: an outer layer comprising a first material and coupled to said sheath, an intermediate layer comprising a second material different from said first material and coupled to said outer layer, and an inner layer comprising a third material different from said first and second materials and coupled to said intermediate layer, wherein said second material of said intermediate layer comprises an elastomeric material, wherein said inner layer defines a plurality of inner pores with said inner layer having lubricant disposed within said plurality inter alia, a liner disposed within an interior of a sheath and coupled to said sheath along said length, said liner including: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656